— Judgment, Supreme Court, Bronx County (Darcel D. Clark, J), rendered April 5, 2010, as amended May 9, 2012, convicting defendant, after a jury trial, of rape in the first degree, sexual abuse in the first degree, sexual misconduct, and endangering the welfare of a child, and sentencing him to an aggregate term of 10 to 20 years, affirmed.
Defendant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Daniel-son, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The victim’s account was consistent with medical testimony and was partially corroborated by other evidence.
Defendant did not preserve his statute of limitations argument regarding the charge of endangering the welfare of a child, and we decline to review it in the interest of justice. We note that defense counsel may have had a strategic reason for keep*431ing this misdemeanor charge in the case for the jury’s consideration, even if it was time-barred.
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Mazzarelli and DeGrasse, JJ.